                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                  CRIMINAL NO. 1:17CR32-01
                                              (Judge Keeley)

TERRY THOMAS,

                  Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1500),
    ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On October 11, 2019, the defendant, Terry Thomas (“Thomas”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Counts One, Two,

Ten, Fourteen, Fifteen, Sixteen, Seventeen, Nineteen, Twenty-One,

Twenty-Two,      Twenty-Seven,   Twenty-Eight,    Twenty-Nine,    Thirty,

Thirty-One, Thirty-Two, Thirty-Six, Thirty-Eight, Forty, Forty-Two,

Forty-Six, Forty-Eight, Fifty, Fifty-Two, Fifty-Six, Fifty-Eight,

Sixty, Sixty-Four, Eight-One, Eighty-Three, Eighty-Five, Ninety-

One, and Ninety-Two of the Superseding Indictment. After Thomas

stated that he understood that the magistrate judge is not a United

States district judge, he consented to tendering his plea before

the magistrate judge. Previously, this Court had referred the

guilty    plea   to   the   magistrate   judge   for   the   purposes   of

administering the allocution pursuant to Federal Rule of Criminal

Procedure 11, making a finding as to whether the plea was knowingly
USA v. THOMAS                                             1:17CR32-01

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1500),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

and voluntarily entered, and recommending to this Court whether the

plea should be accepted.

     Based upon Thomas’s statements during the plea hearing and the

testimony of Mark Trump, Officer with the Monongalia County Task

Force, and Don Boykin, Special Agent, Internal Revenue Service, the

magistrate judge found that Thomas was competent to enter a plea,

that the plea was freely and voluntarily given, that he was aware

of the nature of the charges against him and the consequences of

his plea, and that a factual basis existed for the tendered plea.

The magistrate judge entered a Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) (dkt. no. 1500) finding a

factual basis for the plea and recommending that this Court accept

Thomas’s plea of guilty to Counts One, Two, Ten, Fourteen, Fifteen,

Sixteen, Seventeen, Nineteen, Twenty-One, Twenty-Two, Twenty-Seven,

Twenty-Eight, Twenty-Nine, Thirty, Thirty-One, Thirty-Two, Thirty-

Six, Thirty-Eight, Forty, Forty-Two, Forty-Six, Forty-Eight, Fifty,

Fifty-Two, Fifty-Six, Fifty-Eight, Sixty, Sixty-Four, Eight-One,

Eighty-Three,   Eighty-Five,   Ninety-One,   and   Ninety-Two   of   the

Superseding Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

                                  2
USA v. THOMAS                                             1:17CR32-01

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1500),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Thomas’s guilty plea, and ADJUGES him GUILTY of the crimes

charged in Counts One, Two, Ten, Fourteen, Fifteen, Sixteen,

Seventeen, Nineteen, Twenty-One, Twenty-Two, Twenty-Seven, Twenty-

Eight, Twenty-Nine, Thirty, Thirty-One, Thirty-Two, Thirty-Six,

Thirty-Eight, Forty, Forty-Two, Forty-Six, Forty-Eight, Fifty,

Fifty-Two, Fifty-Six, Fifty-Eight, Sixty, Sixty-Four, Eight-One,

Eighty-Three,   Eighty-Five,   Ninety-One,   and   Ninety-Two   of   the

Superseding Indictment.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

     1.    The Probation Officer shall undertake a presentence

investigation of Thomas, and prepare a presentence report for the

Court;

     2.    The Government and Thomas shall provide their versions of

the offense to the probation officer by November 5, 2019;



                                  3
USA v. THOMAS                                                      1:17CR32-01

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1500),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        3.    The presentence report shall be disclosed to Thomas,

defense counsel, and the United States on or before December 20,

2019;    however,     the    Probation   Officer   shall    not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

        4.    Counsel may file written objections to the presentence

report on or before January 8, 2020;

        5.    The Office of Probation shall submit the presentence

report with addendum to the Court on or before January 17, 2020;

and

        6.    Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the

factual basis from the statements or motions, on or before January

17, 2020.

        The magistrate judge remanded Thomas to the custody of the

United States Marshal Service.

        The   Court   will    conduct    the   sentencing   hearing   for    the

defendant on January 28, 2020 at 11:30 A.M. at the Clarksburg, West

Virginia point of holding court.

        It is so ORDERED.


                                         4
USA v. THOMAS                                         1:17CR32-01

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1500),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: October 28, 2019


                              /s/ Irene M. Keeley
                              IRENE M. KEELEY
                              UNITED STATES DISTRICT JUDGE




                                5
